 


109 HR 2553 IH: Responsible Education About Life Act
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2553 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Ms. Lee (for herself, Mr. Abercrombie, Mr. Barrett of South Carolina, Mr. Bishop of Georgia, Ms. Corrine Brown of Florida, Mrs. Capps, Ms. Carson, Mr. Crowley, Mr. Davis of Illinois, Mr. DeFazio, Mr. Doggett, Mr. Farr, Mr. Grijalva, Ms. Harman, Mr. Holt, Mr. Jackson of Illinois, Ms. Eddie Bernice Johnson of Texas, Mr. Kennedy of Rhode Island, Mr. Kucinich, Mr. Lantos, Ms. Zoe Lofgren of California, Ms. McCollum of Minnesota, Mr. McGovern, Mr. Michaud, Mr. George Miller of California, Mr. Nadler, Mr. Olver, Mr. Payne, Mr. Rangel, Ms. Roybal-Allard, Mr. Ackerman, Ms. Baldwin, Mr. Brady of Pennsylvania, Mr. Brown of Ohio, Mr. Carnahan, Mrs. Christensen, Mr. Cummings, Mrs. Davis of California, Mr. Dicks, Ms. Eshoo, Mr. Frank of Massachusetts, Mr. Gutierrez, Mr. Hinchey, Mr. Inslee, Ms. Jackson-Lee of Texas, Mrs. Jones of Ohio, Ms. Kilpatrick of Michigan, Mr. Langevin, Mr. Lewis of Georgia, Mrs. Lowey, Mr. McDermott, Mr. McNulty, Ms. Millender-McDonald, Mr. Moran of Virginia, Ms. Norton, Mr. Owens, Mr. Price of North Carolina, Mr. Rothman, Mr. Rush, Ms. Linda T. Sánchez of California, Mr. Sanders, Mr. Schiff, Mr. Simmons, Mr. Smith of Washington, Mr. Stark, Mr. Thompson of California, Mr. Towns, Ms. Waters, Mr. Waxman, Mr. Wexler, Ms. Schwartz of Pennsylvania, Mr. Wynn, Ms. Loretta Sanchez of California, Ms. Schakowsky, Mr. Sherman, Ms. Slaughter, Ms. Solis, Mrs. Tauscher, Mr. Tierney, Mr. Udall of Colorado, Ms. Watson, Mr. Weiner, Ms. Woolsey, Mr. Larson of Connecticut, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the reduction of adolescent pregnancy, HIV rates, and other sexually transmitted diseases, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Responsible Education About Life Act. 
2.FindingsThe Congress finds as follows: 
(1)The American Medical Association (AMA), the American Nurses Association (ANA), the American Academy of Pediatrics (AAP), the American College of Obstetricians and Gynecologists (ACOG), the American Public Health Association (APHA), and the Society of Adolescent Medicine (SAM), support responsible sexuality education that includes information about both abstinence and contraception. 
(2)Recent scientific reports by the Institute of Medicine, the American Medical Association and the Office on National AIDS Policy stress the need for sexuality education that includes messages about abstinence and provides young people with information about contraception for the prevention of teen pregnancy, HIV/AIDS and other sexually transmitted diseases (STDs). 
(3)Research shows that teenagers who receive sexuality education that includes discussion of contraception are more likely than those who receive abstinence-only messages to delay sexual activity and to use contraceptives when they do become sexually active. 
(4)Comprehensive sexuality education programs respect the diversity of values and beliefs represented in the community and will complement and augment the sexuality education children receive from their families. 
(5)The median age of puberty is 13 years and the average age of marriage is over 26 years old. American teens need access to full, complete, and medically and factually accurate information regarding sexuality, including contraception, STD/HIV prevention, and abstinence. 
(6)Although teen pregnancy rates are decreasing, there are still between 750,000 and 850,000 teen pregnancies each year. Between 75 and 90 percent of teen pregnancies among 15- to 19-year olds are unintended. 
(7)Research shows that 75 percent of the decrease in teen pregnancy between 1988 and 1995 was due to improved contraceptive use, while 25 percent was due to increased abstinence. 
(8)More than eight out of ten Americans believe that young people should have information about abstinence and protecting themselves from unplanned pregnancies and sexually transmitted diseases. 
(9)United States teens acquire an estimated 4,000,000 sexually transmitted infections each year. By age 24, at least one in three sexually active people will have contracted a sexually transmitted disease. 
(10)An average of two young people in the United States are infected with HIV every hour of every day. African Americans and Hispanic youth have been disproportionately affected by the HIV/AIDS epidemic. Although less than 16 percent of the adolescent population in the United States is African American, nearly 50 percent of AIDS cases through June 2000 among 13- to 19-year olds were among Blacks. Hispanics comprise 13 percent of the population and 20 percent of the reported adolescent AIDS cases though June 2000. 
3.Assistance to reduce teen pregnancy, HIV/AIDS, and other sexually transmitted diseases and to support healthy adolescent development 
(a)In generalEach eligible State shall be entitled to receive from the Secretary of Health and Human Services, for each of the fiscal years 2006 through 2010, a grant to conduct programs of family life education, including education on both abstinence and contraception for the prevention of teenage pregnancy and sexually transmitted diseases, including HIV/AIDS. 
(b)Requirements for family life programsFor purposes of this Act, a program of family life education is a program that— 
(1)is age-appropriate and medically accurate; 
(2)does not teach or promote religion; 
(3)teaches that abstinence is the only sure way to avoid pregnancy or sexually transmitted diseases; 
(4)stresses the value of abstinence while not ignoring those young people who have had or are having sexual intercourse; 
(5)provides information about the health benefits and side effects of all contraceptives and barrier methods as a means to prevent pregnancy; 
(6)provides information about the health benefits and side effects of all contraceptives and barrier methods as a means to reduce the risk of contracting sexually transmitted diseases, including HIV/AIDS; 
(7)encourages family communication about sexuality between parent and child; 
(8)teaches young people the skills to make responsible decisions about sexuality, including how to avoid unwanted verbal, physical, and sexual advances and how not to make unwanted verbal, physical, and sexual advances; and 
(9)teaches young people how alcohol and drug use can effect responsible decisionmaking. 
(c)Additional activitiesIn carrying out a program of family life education, a State may expend a grant under subsection (a) to carry out educational and motivational activities that help young people— 
(1)gain knowledge about the physical, emotional, biological, and hormonal changes of adolescence and subsequent stages of human maturation; 
(2)develop the knowledge and skills necessary to ensure and protect their sexual and reproductive health from unintended pregnancy and sexually transmitted disease, including HIV/AIDS throughout their lifespan; 
(3)gain knowledge about the specific involvement of and male responsibility in sexual decisionmaking; 
(4)develop healthy attitudes and values about adolescent growth and development, body image, gender roles, racial and ethnic diversity, sexual orientation, and other subjects; 
(5)develop and practice healthy life skills including goal-setting, decisionmaking, negotiation, communication, and stress management; 
(6)promote self-esteem and positive interpersonal skills focusing on relationship dynamics, including, but not limited to, friendships, dating, romantic involvement, marriage and family interactions; and 
(7)prepare for the adult world by focusing on educational and career success, including developing skills for employment preparation, job seeking, independent living, financial self-sufficiency, and workplace productivity. 
4.Sense of CongressIt is the sense of Congress that while States are not required to provide matching funds, they are encouraged to do so. 
5.Evaluation of programs 
(a)In generalFor the purpose of evaluating the effectiveness of programs of family life education carried out with a grant under section 3, evaluations of such program shall be carried out in accordance with subsections (b) and (c). 
(b)National evaluation 
(1)In generalThe Secretary shall provide for a national evaluation of a representative sample of programs of family life education carried out with grants under section 3. A condition for the receipt of such a grant is that the State involved agree to cooperate with the evaluation. The purposes of the national evaluation shall be the determination of— 
(A)the effectiveness of such programs in helping to delay the initiation of sexual intercourse and other high-risk behaviors; 
(B)the effectiveness of such programs in preventing adolescent pregnancy; 
(C)the effectiveness of such programs in preventing sexually transmitted disease, including HIV/AIDS; 
(D)the effectiveness of such programs in increasing contraceptive knowledge and contraceptive behaviors when sexual intercourse occurs; and 
(E)a list of best practices based upon essential programmatic components of evaluated programs that have led to success in subparagraphs (A) through (D). 
(2)ReportA report providing the results of the national evaluation under paragraph (1) shall be submitted to the Congress not later than March 31, 2011, with an interim report provided on a yearly basis at the end of each fiscal year. 
(c)Individual State evaluations 
(1)In generalA condition for the receipt of a grant under section 3 is that the State involved agree to provide for the evaluation of the programs of family education carried out with the grant in accordance with the following: 
(A)The evaluation will be conducted by an external, independent entity. 
(B)The purposes of the evaluation will be the determination of— 
(i)the effectiveness of such programs in helping to delay the initiation of sexual intercourse and other high-risk behaviors; 
(ii)the effectiveness of such programs in preventing adolescent pregnancy; 
(iii)the effectiveness of such programs in preventing sexually transmitted disease, including HIV/AIDS; and 
(iv)the effectiveness of such programs in increasing contraceptive knowledge and contraceptive behaviors when sexual intercourse occurs. 
(2)Use of grantA condition for the receipt of a grant under section 3 is that the State involved agree that not more than 10 percent of the grant will be expended for the evaluation under paragraph (1). 
6.DefinitionsFor purposes of this Act: 
(1)The term eligible State means a State that submits to the Secretary an application for a grant under section 3 that is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this Act. 
(2)The term HIV/AIDS means the human immunodeficiency virus, and includes acquired immune deficiency syndrome. 
(3)The term medically accurate, with respect to information, means information that is supported by research, recognized as accurate and objective by leading medical, psychological, psychiatric, and public health organizations and agencies, and where relevant, published in peer review journals. 
(4)The term Secretary means the Secretary of Health and Human Services. 
7.Appropriations 
(a)In generalFor the purpose of carrying out this Act, there is authorized to be appropriated $206,000,000 for each of the fiscal years 2006 through 2010. 
(b)AllocationsOf the amounts appropriated under subsection (a) for a fiscal year— 
(1)not more than 7 percent may be used for the administrative expenses of the Secretary in carrying out this Act for that fiscal year; and 
(2)not more than 10 percent may be used for the national evaluation under section 5(b). 
 
